DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-15 and 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the second doped region is in the silicon layer; and a diffusion barrier structure in the second doped region, wherein at least a portion of the diffusion barrier structure is laterally surrounded by the silicon layer in combination with all of the limitations of Claim 1.
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the second doped region is in the silicon layer; and wherein the diffusion barrier structure comprises a diffusion barrier layer and a dielectric layer at least partially surrounded by the diffusion barrier layer in combination with all of the limitations of Claim 8.
Regarding Claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of forming a trench at a top surface of the substrate; forming a diffusion barrier structure in the trench; forming a recess at the top .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896